DETAILED ACTION
Status of the Application
	Claims 2-21 are pending.
	The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s election without traverse of Group I, claims 2-17, drawn to a polypeptide comprising a synthetic RNA binding Pumilio homology domain, as submitted in a communication filed on 3/31/2022 is acknowledged. 
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2022.  Claims 2-17 are at issue and are being examined herein.

Specification
The first paragraph of the specification is objected to for failing to provide the current status of related applications (e.g., now US Patent No. X).  Appropriate correction is required. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are not directed to a method but rather to a polypeptide.  Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 61/356,340 filed on 06/18/2010.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 16/021,892 filed on 06/28/2018,  15/602,546 filed on 05/23/2017,  15/353,485 filed on 11/16/2016, and  13/805,240 filed on 01/31/2013. 
Upon a cursory review of the related applications, it has been found that the claimed invention was first disclosed in PCT/US11/401933 filed on 6/17/2011 which enter the national phase as US application No. 13/805,240. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/17/2021 and 1/7/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings submitted on 9/23/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 (claims 3-17 dependent thereon) is indefinite in the recitation of “wherein the CUG recognition motif specifically binds to a first sequence comprising CUG…..wherein the CCIG recognition motif specifically binds to a second sequence comprising CCUG” for the following reasons.  As known in the art, a nucleotide sequence is a graphical representation of the order in which nucleotides are arranged in a nucleic acid molecule.  Therefore, it is unclear as to how a recognition motif (protein) can bind to a sequence.  If the intended limitation is a polypeptide that comprises a recognition motif that binds to a polynucleotide that comprises nucleotides CUG or CCUG, wherein the recognition motif binds specifically to the nucleotides CUG or CCUG, the claim should be amended accordingly.  Correction is required. 
Claims 3 and 4 (claims 9-10 dependent thereon) are indefinite in the recitation of “wherein the synthetic RNA binding PU-HUD specification binds to a repeat of the CUG/CCUG comprising (CUG)n/(CCUG)n, wherein n is any  integer” for the following reasons. The term “repeat of the CUG/CCUG” is unclear because there is no antecedent basis for “the CUG” or “the CCUG” and it is unclear as to what is the CUG or the CCUG.  It should also be noted that if the repeat is a repeat of nucleotides CUG or CCUG, the repeat, which is the unit, cannot comprise several units (i.e., (CUG)n).  For example, the nucleotide repeat CUG cannot comprise CUG-CUG-CUG (3 repeats of nucleotides CUG).  Furthermore, since the polypeptide of claim 2 is already required to bind to nucleotides CUG or CCUG, it is unclear if the claim further requires the polypeptide of claim 2 to bind to several repeats of nucleotides CUG or CCUG, and if the polypeptide is required to have additional CUG or CCUG recognition motifs to bind each of the additional repeats.  If the claim requires (a) the polynucleotide to which the polypeptide binds, to comprise nucleotides  (CUG)n or nucleotides (CCUG)n, wherein n represents any integer, and (b) the polypeptide to specifically bind to nucleotides (CUG)n or (CCUG)n, wherein n is the same integer of (a), wherein the polypeptide comprises n number of CUG or CCUG recognition motifs, wherein n is the same integer of (a),  the claim should be amended accordingly.  For examination purposes, it will be assumed that the claims 3 and 4 are duplicates  of claim 2.  Correction is required. 
Claim 7 is indefinite in the recitation of “..and wherein the first sequence comprises ….or GCUGCUGC” for the following reasons.  As indicated above with regard to claim 2, it is unclear as to how a recognition motif (protein) can bind to a sequence (graphical representation).  For examination purposes, it will be assumed that the intended limitation is “and wherein the polynucleotide comprises nucleotides ….or GCUGCUGC”. Correction is required. 
Claim 8 is indefinite in the recitation of “wherein the first sequence comprises a repeat of the CUG having a length of about 8 to about 16 contiguous nucleotides, or the second sequence comprises a repeat of the CCUG having a length of about 8 to about 16 contiguous nucleotides” for the following reasons.  As indicated above with regard to claims 3 and 4, there is no antecedent basis for “the CUG” and “the CCUG”.  Also, it is unclear as to what is the CUG or the CCUG.  In addition, the claim is unclear because one cannot determine how the limitation “a length of about 8 to about 16 contiguous nucleotides” further limits the claim.  One cannot determine if the intended repeat is, for example, “CUG-CUG-CUG” (9 nucleotides = about 8 nucleotides), or if the repeat can be any oligonucleotide that comprises nucleotides CUG and additional nucleotides, such as CUGXXCUGXX (10 nucleotides), since CUGXX can be interpreted as a repeat of nucleotides CUG.  For examination purposes, claim 8 will be interpreted as a duplicate of claim 2 as interpreted above.
Claim 9 is indefinite in the recitation of “wherein the n in the (CUG)n is from about 10 to about 50” for the following reasons.  The term “from X to Y” implies that n lies within X and Y including X and Y. The term "about" implies values which are lower and higher than the reference values X and Y. Thus, the recitation of "from about X to about Y" does not allow one of skill in the art to determine the upper and lower limits of the range. For example, the term "from about 3 to about 5" could be interpreted as from 2 and 7, from 1 and 4, etc. as "about 3" can be any number and "about 5" can also be any number.  For examination purposes, it will be assumed that claim 9 is a duplicate of claim 2.  Correction is required.
Claim 10 is indefinite in the recitation of “wherein the (CUG)n repeat is present  in a 3’ untranslated region ….of a gene encoding ….kinase (DMPK)” for the following reasons. As indicated above, the repeat appears to be “CUG”.  The term “(CUG)n” implies that the nucleotide triplet “CUG” is repeated n number of times.  Therefore, it is unclear as to how “(CUG)n” can be the repeat.  In addition, it is unclear if the claim intends to limit the polynucleotide to which the polypeptide of claim 3 binds.  Is the polynucleotide to which the polypeptide of claim 3 binds a gene encoding DMPK?  For examination purposes, it will be assumed that claim 10 is a duplicate of claim 2 as interpreted above. Correction is required. 
Claim 11 is indefinite in the recitation of “wherein the PU-HUD has an amino acid sequence comprising …(SEQ ID NO: 4) that binds to at least one cytosine in a nucleic acid sequence of a target RNA” for the following reasons.  As explained above, it is unclear as to how a polypeptide can bind to a nucleic acid sequence, which is a graphical representation of the order in which nucleotides are arranged in a nucleic acid molecule.  In addition, as written, it is unclear if the target RNA is related to the polynucleotide that comprises nucleotides CUG or CCUG, and whether the cytosine being referred to is related to the cytosine in CUG or in CCUG.  For examination purposes, it will be assumed that claim 11 is directed to the protein of claim 2 wherein the protein comprises SEQ ID NO: 4.   Correction is required. 
Claim 12 (claim 13 dependent thereon)  is indefinite in the recitation of “..wherein the synthetic…PU-HUD comprises a plurality of Pumilio (PUM) polypeptide repeats” for the following reasons.  The term “PUM polypeptide repeat” does not convey any specific structure so that one of skill in the art can envision the structure of the required repeat. For examination purposes, it will be assumed that claim 12 is a duplicate of claim 2. Correction is required.  
Claim 13 is indefinite in the recitation of “…wherein at least one of the plurality of PUM polypeptide repeats binds to at least one cytosine in a nucleic acid sequence of a target RNA” for the following reasons.   As explained above, it is unclear as to how a polypeptide can bind to a nucleic acid sequence, which is a graphical representation of the order in which nucleotides are arranged in a nucleic acid molecule.  In addition, as written, it is unclear if the target RNA is related to the polynucleotide that comprises nucleotides CUG or CCUG, and whether the cytosine being referred to is related to the cytosine in CUG or in CCUG.  For examination purposes, it will be assumed that claim 13 is a duplicate of claim 2. Correction is required. 
Claim 14 (claim 15 dependent thereon) is indefinite in the recitation of “…wherein the PU-HUD has an amino acid sequence comprising amino acids 828 to 1176 of SEQ ID NO: 149 that is modified relative to SEQ ID NO: 149 at one or more amino acid positions corresponding to….positions 1122 to 1126 of SEQ ID NO: 149” for the following reasons. If the PU-HUD is required to comprise amino acids 828-1176 of SEQ ID NO: 149, it is unclear as to how the PU-HUD can simultaneously have modifications at positions within amino acids 828-1176 of SEQ ID NO: 149. If the intended limitation is a PU-HUD that comprises all of amino acids 828-1176 of SEQ ID NO: 149 except for modifications at one or more positions corresponding to (a) positions 863 to 867 of SEQ ID NO: 149, (b) positions 899 to 903 of SEQ ID NO: 149….and/or (h) positions 1122 to 1126 of SEQ ID NO: 149, the claim should be amended accordingly. The Examiner will interpret this claim to be directed to the polypeptide of claim 2, wherein said PU-HUD comprises all of amino acids 828-1176 of SEQ ID NO: 149 except for modifications at one or more positions corresponding to (a) positions 863 to 867 of SEQ ID NO: 149, (b) positions 899 to 903 of SEQ ID NO: 149….and/or (h) positions 1122 to 1126 of SEQ ID NO: 149. Correction is required. 
Claim 16 (claim 17 dependent thereon) is indefinite in the recitation of “..(a) the CUG recognition motif specifically binds to the first sequence when binding is measured using an electrophoretic…assay (EMSA) between a purified form of the polypeptide and purified RNA that comprises the…sequence, or (b)……..and purified RNA that comprises the second sequence” for the following reasons. As explained above, since a nucleotide sequence is a graphical representation of the order in which nucleotides are arranged in a protein, it is unclear as to how a motif (protein) can bind a sequence.  In addition, it is unclear as to how the use of a particular assay to determine if binding occurs further limits the claimed  polypeptide structurally and/or functionally.  If the polypeptide is required to have a particular structural feature that would allow binding to a particular polynucleotide, and the binding assay used is not that recited in the claim, or the conditions used for the EMSA do not allow detection of binding even if binding actually occurs, is that polypeptide excluded from the scope of the claim?  For examination purposes, it will be assumed that claim 16 is a duplicate of claim 2 as interpreted above. Correction is required. 
Claim 17 is indefinite in the recitation of “wherein performing the EMSA assay comprises incubating for 1 hour at room temperature 20 fmol of the purified RNA (1 nM) and 4 pmol of the polypeptide (0.2 μM) in binding buffer of pH 7.3 that contains …and 0.1 g/L tRNA” for the following reasons.  It is unclear as to what is the intended limitations with the concentrations listed in parentheses.  The claim requires 20 fmol of purified RNA and 4 pmol of a polypeptide.  As such, the claim requires specific amounts of mass of purified RNA and a polypeptide.  Units of concentration represent a certain amount of mass per unit of volume.  In the instant case, it is unclear how the units of mass recited are related to the units of concentration listed in parentheses.  If the intended limitation is performing an assay in an incubation solution that comprises 1 nM of purified RNA and 0.2 μM of the polypeptide, the claim should be amended accordingly.  For examination purposes, it will be assumed that claim 17 is a duplicate of claim 2 as interpreted above.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 2-17 are directed in part to a genus of  polypeptides which are able to bind to nucleotides CUG or CCUG, wherein said polypeptides (i) have any structure and function, wherein said polypeptides comprise a domain to bind nucleotides CUG or CCUG, wherein said domain has any structure, or (ii) are variants of the polypeptide of SEQ ID NO: 149, wherein said variants comprise a domain to bind nucleotides CUG or CCUG, wherein said domain comprises CUG or CCUG motifs having any structure.  It is noted that claim 11 does not provide any structural feature associated with binding to a uracil or guanine. Also, neither claim 14 nor claim 15 are required to comprise the only peptide disclosed in the specification to bind a cytosine (SEQ ID NO: 4).  Similarly, neither claim 14 nor claim 15 are required to comprise the only peptide disclosed to bind to uracil (SEQ ID NO: 3) or the only peptide disclosed to bind guanine (SEQ ID NO: 1).   Claim 15 only requires one of SEQ ID NO: 1, 66, 3, or 4.  As such, claim 15 is not required to comprise any of SEQ ID NO: 1, 3 or 4, or all of SEQ ID NO: 1, 3, and 4. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	There is either no actual structural limitation with regard to the members of the genus of polypeptides claimed, or no structural limitation with regard to the CUG or CCUG motifs required by the claimed polypeptides to bind to the desired polynucleotides.  While the specification in the instant application discloses the structure of a polypeptide that comprises a synthetic RNA binding domain that comprises all of amino acids 828-1176 of SEQ ID NO: 149 except for modifications at one or more positions corresponding to (a) positions 863 to 867 of SEQ ID NO: 149, (b) positions 899 to 903 of SEQ ID NO: 149, (c) positions 935 to 939 of SEQ ID NO: 149, (d) positions 971-975 of SEQ ID NO: 149, (e) positions 1007 to 1011 of SEQ ID NO: 149, (f) positions 1043 to 1047 of SEQ ID NO: 149, (g) positions  1079 to 1083 of SEQ ID NO: 149, and/or (h) positions 1122 to 1126 of SEQ ID NO: 149, wherein said modifications result in the synthetic RNA binding domain to comprise SEQ ID NO: 1 (SerXXXGlu) to bind guanine, SEQ ID NO: 3 (AsnXXXGln) to bind uracil, and SEQ ID NO: 4 (SerTyrXXArg) to bind cytosine, wherein said synthetic RNA binding domain comprises eight 36-mer repeats, wherein each of the eight 36-mer repeats binds to a single nucleotide in an eight-nucleotide target RNA, wherein the CUG and the CCUG motif comprises SEQ ID NO: 4, SEQ ID NO: 3 and SEQ ID NO: 1, the specification is silent with regard to additional CUG or CCUG motifs beyond SerTyrXXArg- AsnXXXGln- SerXXXGlu and SerTyrXXArg-SerTyrXXArg- AsnXXXGln- SerXXXGlu, respectively.   Moreover, while the claims require any structural variant of a Pumilio RNA-binding domain, the specification only provides variants of the RNA-binding domain of the human Pumilio I protein of SEQ ID NO: 149 that comprise all of amino acids 828-1176 of SEQ ID NO: 149 except for modifications at one or more positions corresponding to (a) positions 863 to 867 of SEQ ID NO: 149, (b) positions 899 to 903 of SEQ ID NO: 149, (c) positions 935 to 939 of SEQ ID NO: 149, (d) positions 971-975 of SEQ ID NO: 149, (e) positions 1007 to 1011 of SEQ ID NO: 149, (f) positions 1043 to 1047 of SEQ ID NO: 149, (g) positions  1079 to 1083 of SEQ ID NO: 149, and/or (h) positions 1122 to 1126 of SEQ ID NO: 149.  The specification is silent as to how to modify any Pumilio RNA-binding domain to obtain a variant of said domain that can bind to any target RNA that comprises the nucleotides CUG or CCUG,  a structure/function correlation that would provide the structure of any Pumilio RNA-binding domain, or a structure/function correlation that would allow one of skill in the art to determine which additional peptides  can be used in any Pumilio RNA-binding domain to bind to cytosine, uracil and guanine beyond the peptides of SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 4.
	The claim encompasses a large genus of proteins which are structurally unrelated.  A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the members of the genus of proteins recited in the claims, and there is no information as to a correlation between structure and function.  Furthermore, while one could argue that the polypeptide of SEQ ID NO: 149 and the peptides of SEQ ID NO: 1, 3, and 4 representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even small changes in structure can lead to changes in function. For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999; cited in the IDS) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001; cited in the IDS) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural changes to a polypeptide may result in changes affecting function, and no additional information correlating structure with the desired binding activity has been provided, one cannot reasonably conclude that  SEQ ID NO: 149, SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 4 are representative of the structures of all the proteins as claimed. 
	Due to the fact that the specification only discloses a single Pumilio RNA-binding domain, a single peptide capable of binding cytosine, a single peptide capable of binding guanine and a single peptide capable of binding uracil, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polypeptide that comprises a synthetic RNA binding domain, wherein said polypeptide binds to a target RNA that comprises nucleotides CUG or CCUG, wherein said domain comprises a CUG or CCUG recognition motif, wherein said motif specifically binds to nucleotides CUG or CCUG in the target RNA, wherein said synthetic RNA binding domain comprises all of amino acids 828-1176 of SEQ ID NO: 149 except for modifications at one or more positions corresponding to (a) positions 863 to 867 of SEQ ID NO: 149, (b) positions 899 to 903 of SEQ ID NO: 149, (c) positions 935 to 939 of SEQ ID NO: 149, (d) positions 971-975 of SEQ ID NO: 149, (e) positions 1007 to 1011 of SEQ ID NO: 149, (f) positions 1043 to 1047 of SEQ ID NO: 149, (g) positions  1079 to 1083 of SEQ ID NO: 149, and/or (h) positions 1122 to 1126 of SEQ ID NO: 149, wherein said modifications result in the synthetic RNA binding domain to comprise SEQ ID NO: 1 (SerXXXGlu) to bind guanine, SEQ ID NO: 3 (AsnXXXGln) to bind uracil, and SEQ ID NO: 4 (SerTyrXXArg) to bind cytosine, wherein said synthetic RNA binding domain comprises eight 36-mer repeats, wherein each of the eight 36-mer repeats binds to a single nucleotide in an eight-nucleotide target RNA, wherein the CUG and the CCUG motif comprise SEQ ID NO: 4, SEQ ID NO: 3 and SEQ ID NO: 1,  does not reasonably provide enablement for a polypeptide that (i) comprises any structural variant of the RNA binding domain of any Pumilio protein, wherein said variant comprises a CUG or CCUG recognition motif having any structure, or (ii) comprises a structural variant of the polypeptide of SEQ ID NO: 149, wherein said variant comprises a CUG or CCUG recognition motif having any structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 2-17 broadly encompass polypeptides that (i) have any structure and function which comprise any structural variant of the RNA binding domain of any Pumilio protein, wherein said variant comprises a CUG or CCUG recognition motif having any structure, or (ii) have any function and comprise a structural variant of the polypeptide of SEQ ID NO: 149, wherein said variant comprises a CUG or CCUG recognition motif having any structure.  As indicated above, neither claim 14 nor claim 15 are required to comprise the only peptide disclosed in the specification to bind to a cytosine (SEQ ID NO: 4), the only peptide disclosed to bind to a uracil (SEQ ID NO: 3) or the only peptide disclosed to bind to a guanine (SEQ ID NO: 1). Claim 11 is not required to comprise the peptide of SEQ ID NO: 1 or SEQ ID NO: 3.   Claims 14 and 15 are not required to comprise any of SEQ ID NO: 1, 3 or 4, or all of SEQ ID NO: 1, 3, and 4.  See alternative language in claim 15 and Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	The enablement provided is not commensurate in scope with the claim due to the extremely large number of proteins of unknown structure and/or function encompassed by the claims.   In the instant case, the specification enables a polypeptide that comprises a synthetic RNA binding domain, wherein said polypeptide binds to a target RNA that comprises nucleotides CUG or CCUG, wherein said domain comprises a CUG or CCUG recognition motif, wherein said motif specifically binds to nucleotides CUG or CCUG in the target RNA, wherein said synthetic RNA binding domain comprises all of amino acids 828-1176 of SEQ ID NO: 149 except for modifications at one or more positions corresponding to (a) positions 863 to 867 of SEQ ID NO: 149, (b) positions 899 to 903 of SEQ ID NO: 149, (c) positions 935 to 939 of SEQ ID NO: 149, (d) positions 971-975 of SEQ ID NO: 149, (e) positions 1007 to 1011 of SEQ ID NO: 149, (f) positions 1043 to 1047 of SEQ ID NO: 149, (g) positions  1079 to 1083 of SEQ ID NO: 149, and/or (h) positions 1122 to 1126 of SEQ ID NO: 149, wherein said modifications result in the synthetic RNA binding domain to comprise SEQ ID NO: 1 (SerXXXGlu) to bind guanine, SEQ ID NO: 3 (AsnXXXGln) to bind uracil, and SEQ ID NO: 4 (SerTyrXXArg) to bind cytosine, wherein said synthetic RNA binding domain comprises eight 36-mer repeats, wherein each of the eight 36-mer repeats binds to a single nucleotide in an eight-nucleotide target RNA, wherein the CUG and the CCUG motif comprises SEQ ID NO: 4, SEQ ID NO: 3 and SEQ ID NO: 1
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses the structure of a polypeptide that comprises a synthetic RNA binding domain that comprises all of amino acids 828-1176 of SEQ ID NO: 149 except for modifications at one or more positions corresponding to (a) positions 863 to 867 of SEQ ID NO: 149, (b) positions 899 to 903 of SEQ ID NO: 149, (c) positions 935 to 939 of SEQ ID NO: 149, (d) positions 971-975 of SEQ ID NO: 149, (e) positions 1007 to 1011 of SEQ ID NO: 149, (f) positions 1043 to 1047 of SEQ ID NO: 149, (g) positions  1079 to 1083 of SEQ ID NO: 149, and/or (h) positions 1122 to 1126 of SEQ ID NO: 149, wherein said modifications result in the synthetic RNA binding domain to comprise SEQ ID NO: 1 (SerXXXGlu) to bind guanine, SEQ ID NO: 3 (AsnXXXGln) to bind uracil, SEQ ID NO: 4 (SerTyrXXArg) to bind cytosine, and SEQ ID NO: 66 (Cys/SerXXXGln) to bind adenine, wherein said synthetic RNA binding domain comprises eight 36-mer repeats, wherein each of the eight 36-mer repeats binds to a single nucleotide in an eight-nucleotide target RNA, wherein the CUG and the CCUG motif comprises SEQ ID NO: 4, SEQ ID NO: 3 and SEQ ID NO: 1. However, the specification fails to provide additional CUG or CCUG motifs beyond SerTyrXXArg- AsnXXXGln- SerXXXGlu and SerTyrXXArg-SerTyrXXArg- AsnXXXGln- SerXXXGlu, respectively.   Moreover, the specification only provides variants of the RNA-binding domain of the human Pumilio I protein of SEQ ID NO: 149. The specification fails to provide those structural elements required in any RNA-binding domain of any Pumilio protein.  No correlation between structure and function has been presented that would provide the structure of any Pumilio RNA-binding domain, or a structure/function correlation that would allow one of skill in the art to determine which additional peptides  can be used in any Pumilio RNA-binding domain to bind to cytosine, uracil and guanine beyond the peptides of SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 4.
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a few Pumilio proteins and their corresponding RNA-binding domains, neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any Pumilio protein or the structure of any RNA-binding domain of any Pumilio protein.  The art clearly teaches that structural changes made to a protein to obtain the desired activity without any knowledge or guidance as to which amino acids are required and which ones are not conserved is highly unpredictable.  At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity, and determining function based solely on structural homology.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991; cited in the IDS) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions.  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).   The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in activity changes.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for any number of proteins to determine which ones are  Pumilio proteins, and test any number of variants of the RNA binding domains of these Pumilio proteins to find those having the desired binding specificity.   In the absence of (a) a rational and predictable scheme for selecting those proteins most likely to have the desired specificity, and/or (b) a correlation between structure and activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired binding specificity.   
	Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,499,805.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 2-17 of the instant application are directed in part to polypeptides that (i) comprise a structural variant of the RNA binding domain of the human Pumilio 1 protein, wherein said variant comprises a CUG or CCUG recognition motif having any structure, or (ii) comprises a synthetic RNA binding domain that comprises all of amino acids 828-1176 of SEQ ID NO: 149 except for modifications at one or more positions corresponding to (a) positions 863 to 867 of SEQ ID NO: 149, (b) positions 899 to 903 of SEQ ID NO: 149, (c) positions 935 to 939 of SEQ ID NO: 149, (d) positions 971-975 of SEQ ID NO: 149, (e) positions 1007 to 1011 of SEQ ID NO: 149, (f) positions 1043 to 1047 of SEQ ID NO: 149, (g) positions  1079 to 1083 of SEQ ID NO: 149, and/or (h) positions 1122 to 1126 of SEQ ID NO: 149, wherein said modifications result in the synthetic RNA binding domain to comprise SEQ ID NO: 1 (SerXXXGlu), SEQ ID NO: 3 (AsnXXXGln), SEQ ID NO: 4 (SerTyrXXArg), and/or SEQ ID NO: 66 (Cys/SerXXXGln).  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	Claims 1-4 of US Patent No. 9,499,805 are directed to a synthetic site-specific RNA endonuclease which comprises: (i) an RNA binding protein domain that comprises a variant of the human Pumilio 1 homology domain, wherein said variant comprises eight 36-mer repeats, wherein each of the eight 36-mer repeats binds to a single nucleotide in an eight-nucleotide target RNA, wherein said eight-nucleotide target RNA comprises at least one cytosine, and wherein said variant comprises all of amino acids 828 to 1176 of SEQ ID NO:149 except for modifications at one or more positions corresponding to: (a) positions 863 to 867 of SEQ ID NO:149, (b) positions 899 to 903 of SEQ ID NO:149, (c) positions 935 to 939 of SEQ ID NO:149, (d) positions 971 to 975 of SEQ ID NO:149, (e) positions 1007 to 1011 of SEQ ID NO:149, (f) positions 1043 to 1047 of SEQ ID NO:149, (g) positions 1079 to 1083 of SEQ ID NO:149, and/or (h) positions 1122 to 1126 of SEQ ID NO:149, wherein said modifications result in the variant comprising, in any combination, SerXXXGlu (SEQ ID NO:1) to bind guanine, (Cys/Ser)XXXGln (SEQ ID NO:66) to bind adenine, AsnXXXGln (SEQ ID NO:3) to bind uracil, and/or SerTyrXXArg (SEQ ID NO:4) to bind cytosine, wherein X is any amino acid; (ii) a linker peptide; and (iii) a cleavage domain that comprises a PilT N-terminus (PIN) domain of human SMG6, wherein the RNA binding domain is at the amino terminus of the synthetic site-specific RNA endonuclease and the cleavage domain is at the carboxy terminus of the synthetic site-specific RNA endonuclease and wherein the cleavage domain cleaves upstream and/or downstream of the eight-nucleotide target RNA. The specification of US Patent No. 9,499,805 discloses an mRNA comprising nucleotides CUG or CCUG as a preferred embodiment of the genus of target RNAs that the  RNA endonuclease cleaves and a preferred embodiment of the genus of target RNAs that the RNA binding domain binds to.  Therefore, the polypeptide of claims 2-17 of the instant application is deemed an obvious variation of the polypeptide of claims 1-4 of US Patent No. 9,499,805 in view of the preferred embodiments disclosed.  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 25, 2022